Citation Nr: 9918714	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the residuals of a lumbar spine fusion.

2.  Entitlement to compensation for blood clot residuals in 
accordance with the provisions of 38 U.S.C.A. § 1151 (West 
1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1941 to January 
1946 and from October 1951 to November 1967.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
adverse rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.


REMAND

This case was previously remanded by the Board in March 1997 
for additional evidentiary development.  While the 
development requested was conducted by the RO, and while 
certain questions were answered in accordance with that 
remand, unfortunately, additional questions have arisen and 
there are several ancillary issues which have been raised 
which have not initially been addressed by the RO as is 
required by the regulations governing the disposition of 
veteran's claims.

Except for a temporary total postoperative rating in 1993, 
the veteran's service-connected residuals of a lumbar spine 
fusion have been evaluated at 60 percent in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective from the 
date the veteran was separated from military service in 
November 1967.  Ever since that time, this 60 percent 
evaluation has represented the maximum schedular evaluation 
for intervertebral disc syndrome.  The essence of both of the 
veteran's pending claims for (a) an increased evaluation and 
(b) a Section 1151 claim for additional disability resulting 
from a blood clot (which occurred in conjunction with a 
November 1993 VA left L3 laminectomy surgery), is the 
veteran's contention that his symptoms have significantly 
increased.  Accordingly, VA must carefully review all of the 
evidence of record to determine if an increased evaluation is 
warranted based upon the veteran's long-standing, multiple 
postoperative, low back disability.

First, in the introduction to the Board's March 1997 remand, 
it was clearly noted that there was clinical evidence on file 
which indicated that the veteran had a neurogenic bladder and 
that this condition might be attributable to the veteran's 
service-connected multiple postoperative low back disorder.  
This evidence clearly presented a claim for service 
connection for neurogenic bladder and this issue was referred 
to the RO for action on remand.  Symptoms from a neurogenic 
bladder are not listed in the schedular criteria under 
Diagnostic Code 5293 for intervertebral disc syndrome.  
However, no action on remand was taken on the pending claim 
for service connection for a neurogenic bladder.  

That the veteran has a neurogenic bladder was confirmed in 
the VA urology consultation performed on remand in July 1997.  
Therein it was reported that, following four back surgeries 
completed in 1960, 1965, 1967 and 1993, the veteran had pro-
gressive obstructive voiding which resulted in a 
transurethral incision of the prostate in July 1993 at the 
Portland VA Medical Center (VAMC).  It was then noted that, 
shortly after the last follow-up in February 1994, the 
veteran reported a return to obstructive voiding status.  
There was no bowel dysfunction, but difficulty urinating with 
a slow, intermittent stream.  Clinical testing was performed 
and the assessment was a hypocontractile bladder with limited 
anatomic obstruction.  In the August 1995 VA examination of 
the spine, it was reported that other urologists in the years 
1991 to 1993 had felt that the veteran had a neurogenic 
bladder "secondary to his back surgery." 

The Board finds that a claim for service connection for a 
neurogenic bladder is well grounded and the RO must address 
this pending claim.  The Board does not have jurisdiction of 
this issue absent a decision by the RO and a notice of 
disagreement from the veteran.

Next, and in consideration of the veteran's claim for 
increased evaluation for low back disability, the Board notes 
that the May 1997 fee-basis orthopedic examination recorded 
that the veteran had a 6-inch midline lumbosacral incision, a 
4-inch left posterior iliac crest incision, and a 5 1/2-inch 
right posterior iliac crest incision.  The following was then 
noted:  "There was adherence of the central scar to the 
deeper tissues and tenderness in the area."  The RO should be 
consider whether the veteran is entitled to a separate rating 
for scars in accordance with 38 C.F.R. § 4.118, Diagnostic 
Code 7804.

The veteran's essential contention in regard to the Section 
1151 claim is contained in his March 1996 substantive appeal 
where he argues that he manifested right leg symptoms after 
the November 1993 surgeries while he had earlier, and for 
many years, manifested more left leg radicular symptoms.  
However, while the veteran is certainly competent to identify 
physical symptoms that he experiences, he is not competent to 
offer a medical opinion regarding the etiological origin or 
causation of such symptoms.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Considering the veteran's multiple low back surgeries and 
fusion, a degree of radicular symptoms to either or both 
lower extremities would ordinarily be expected and indeed a 
significant amount of such radicular symptoms is recognized 
in the veteran's long-term receipt of the maximum 60 percent 
schedular evaluation for intervertebral disc syndrome.  
Accordingly, the veteran need not establish entitlement to 
compensation for "additional disability" to receive a proper 
schedular evaluation of all lower extremity radicular (and 
any other) symptoms which are attributable to or caused by 
his service-connected low back disorder. 

Prior to the Board's remand, there was no clear clinical 
evidence identifying any additional disability which resulted 
or, more particularly, which was proximately caused by the VA 
left L3 laminectomy or the ensuing blood clot or the follow-
up surgery to remove the blood clot in November 1993.  
However, the veteran was provided a fee-basis orthopedic 
examination in May 1997, in accordance with the request 
contained in the Board's March 1997 remand.  That report 
contains what is clearly a recitation of history as provided 
by the veteran himself.  After conducting the orthopedic 
examination, this private physician provided multiple 
diagnoses, one of which was "probable arachnoiditis secondary 
to bleeding after [the veteran's] fourth surgical procedure."  
This physician also stated that there was a strong 
probability that the veteran's urology difficulties were at 
least partly related to the complications of his fourth 
spinal operation and a repeat urological examination was 
recommended.  While the April 1997 VA neurologist's report 
concluded that there was no evidence that there was any 
neurological manifestation worsened by the November 1993 
laminectomy and resulting blood clot, this opinion is 
directly at odds with the clear statement by the private 
orthopedist that the veteran had probable arachnoiditis 
secondary to bleeding after his fourth surgical procedure.  
This private orthopedic opinion apparently well grounds the 
veteran's Section 1151 claim for additional disability and 
the duty to assist is thus in effect.

The 27th edition of Dorland's Illustrated Medical Dictionary 
defines arachnoiditis as an inflammation of the arachnoidea, 
the delicate membrane interposed between the dura mater and 
the pia mater.  Chronic adhesive arachnoiditis may result 
from previous trauma and the signs and symptoms vary with 
extent and location.  While it seems that low back spinal 
arachnoiditis would likely result in identical signs and 
symptoms which are or should be compensated in accordance 
with the veteran's 60 percent evaluation for intervertebral 
disc syndrome with chronic low back pain and radicular 
symptoms, and while separating the symptoms of one from the 
other may be difficult or impossible, the Board is 
nonetheless faced with the fact that a physician has stated 
that the veteran has probable arachnoiditis and that this 
disease is secondary to bleeding after his fourth surgical 
procedure (which refers to his November 1993 VA low back 
surgery).  The possibility of arachnoiditis was confirmed in 
the July 1997 report of a VA MRI of the lumbar spine.

Because this case is otherwise being remanded for inquiry 
into "associated" disability of the veteran's service-
connected low back, the Board will withhold a decision on the 
issue of the proper evaluation of the veteran's back 
disability pending the outcome of this remand action.

For these reasons and bases, the case is again REMANDED to 
the RO for the following actions.

1.  The veteran should be offered the 
opportunity of submitting any additional 
evidence or argument that he may have 
with respect to his pending claims.  If 
he requests assistance in obtaining any 
such evidence, the RO should help him.

2.  The RO should collect all outstanding 
records of the veteran's treatment with 
VA which are not already on file.  If the 
veteran identifies records of private 
medical treatment of his low back 
disorder, he should submit such records 
or request the RO for assistance in 
obtaining those records.

3.  The RO should refer the records in 
this case to the specialist in neurology 
who examined the veteran in April 1997 
(if this physician is not available, the 
records should be referred to another 
neurologist) for clarification as to the 
following matters:  

(a)  What is the degree of probability 
that the veteran has arachnoiditis?  The 
May 1997 fee-basis private orthopedic 
examination as well as the clinical 
studies performed in July 1997 by VA, 
including an MRI which was interpreted as 
revealing findings raising the possi-
bility of arachnoiditis, should be 
considered by the specialists in arriving 
at an opinion as to this matter.

(b)  If the veteran has arachnoiditis, is 
it secondary to either bleeding after his 
fourth surgical procedure or to the 
veteran's postoperative low back 
disability.  A description of 
arachnoiditis and its relationship to 
intervertebral disk syndrome would be 
very helpful.

4.  After completing the above 
development, the RO should ensure that 
all questions have been answered and 
request follow-up questions if necessary.  
Thereafter the RO should again address 
the veteran's claims.  In addition to 
claims for an increased rating and for 
additional disability under Section 1151, 
the RO should also address the veteran's 
claim for service connection for a 
neurogenic bladder secondary to his 
multiple postoperative low back disorder.  
Additionally, the RO should address the 
issue of whether the veteran is entitled 
to a separate rating for scars in 
accordance with 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  If any newly 
decided issue is adverse to the veteran, 
he must be provided with notice of that 
decision and of his appellate rights, 
including the requirement that he file a 
notice of disagreement within one year to 
initiate an appeal of such issue.  If any 
issue on appeal remains adverse to the 
veteran, the RO should produce a supple-
mental statement of the case with a 
complete explanation of all reasons and 
bases for decisions made and provide the 
veteran and his representative with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

